Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 14 October 2009 has been entered.

Response to Amendment
The following Office action in response to communications received September 9, 2022. Claims 1, 6 and 11 have been amended. Therefore, claims 1-12 are pending and addressed below.
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous office action dated March 10, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 6 and 11 are directed to allowing a user to take medical notes for a second person. The claim(s) recite(s) “tracking user choices of the user and capturing medical notes, wherein choices made may be tracked such that a user can inherit such choices as part of their preferences; determine whether the user has sufficient permissions to inherit the preferences of the second person; if the user has sufficient permission to inherit the preferences of the second person, allowing the user to inherit the preferences of the second person; and if the user does not have sufficient permission, allowing the user to inherit the user's own preferences; and creating medical notes, using either the preferences of the second person or the user's own preferences.”
The limitations of “tracking user choices of the user and capturing medical notes, wherein choices made may be tracked such that a user can inherit such choices as part of their preferences; determine whether the user has sufficient permissions to inherit the preferences of the second person; if the user has sufficient permission to inherit the preferences of the second person, allowing the user to inherit the preferences of the second person; and if the user does not have sufficient permission, allowing the user to inherit the user's own preferences; and creating medical notes, using either the preferences of the second person or the user's own preferences,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of a Methods Of Organizing Human Activity concepts performed by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “computer medical records system using a user interface, database, adaptive notes generation module, processors, adaptive learning algorithm” nothing in the claim element precludes the step from practically being performed by managing interactions between people. For example, but for the “computer medical records system” language, “tracking” in the context of this claim encompasses the user manually tracking patient selections. Similarly, the creating medical notes, covers performance of the limitation by managing interactions between people, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by managing interactions between people, but for the recitation of generic computer components, then it falls within the “Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “computer medical records system using a user interface, database, adaptive notes generation module, processors, adaptive learning algorithm” to perform all of the “tracking user choices of the user and capturing medical notes, wherein choices made may be tracked such that a user can inherit such choices as part of their preferences; determine whether the user has sufficient permissions to inherit the preferences of the second person; if the user has sufficient permission to inherit the preferences of the second person, allowing the user to inherit the preferences of the second person; and if the user does not have sufficient permission, allowing the user to inherit the user's own preferences; and creating medical notes, using either the preferences of the second person or the user's own preferences” steps. The “computer medical records system using a user interface, database, adaptive notes generation module, processors, adaptive learning algorithm” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., computer medical records system using a user interface, database, adaptive notes generation module, processors, adaptive learning algorithm, adaptive notes generation module, processors, adaptive learning algorithm). Claim 6 has additional limitations (i.e., computer medical records system using a user interface, database, adaptive notes generation module, processors, adaptive learning algorithm, computer processor). Claim 11 has additional limitations (i.e., input screen on a computing device, display). Looking to the specification, these components are described at a high level of generality (¶ 28; wherein the client can be a mobile device including, without limitation, desktop computers, laptop computers, network computers, tablets, smart phones). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, although the claims add “[storage]” steps, it is only considered as insignificant extrasolution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2-5, 7-10 and 12 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-12 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 5-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 20090193267 A1 to Chung in view of  Pub. No.: US 20020007284 A1 to Schurenberg et al.
As per CLAIMS 1. Chung teaches a computerized method of allowing a user to take medical notes for a second person comprising the steps of: 
-- logging on to a computer medical records system comprising a set of user interfaces, as a user (see Chung paragraph 3; Each patient (or health practitioner) logs onto the portal to access the medical records);
-- accessing a user database by the computer medical records system to determine whether the user has sufficient permissions to inherit the preferences of the second person, wherein the user database comprises set permission levels stored in the user database, wherein preferences of users are updated and accessed based on the set permission levels, wherein the permissions are read and/or write permissions (see at least Chung paragraphs 31-35, 61); 
-- if the user has sufficient permission to inherit the preferences of the second person, allowing, by the computer medical records system, the user to inherit the preferences of the second person (see at least Chung paragraphs 31-35, 61); 
-- if the user does not have sufficient permission allowing, by the computer medical records system, the user to inherit the user's own preferences (see at least Chung paragraphs 31-35, 61).
Chung fails to teach:
-- tracking user choices of the user and electronically capturing medical notes using one or more processors and an adaptive notes generation module and an adaptive learning algorithm executing on the one or more processors, wherein choices made relative to the set of user interfaces may be tracked such that a user can inherit such choices as part of their preferences;
-- creating medical notes, using the adaptive notes generation module, using either the preferences of the second person or the user’s own preferences;
-- analyzing data sets of user preferences, using the adaptive notes generation module,
-- generating user profiles suitable for collecting or retrieving patient information based on user preferences and historic data entry or retrieval using the graphical user interface.
Schurenberg et al. teaches one embodiment of a method for looking up patient records, and in other embodiments various steps may be added, combined, altered, removed, reordered, etc. For example, instead of entering resolution information via a user interface, the user may have the option of skipping this process to immediately view the selected patient record.  Also, this user interface may only be displayed for certain users that have permission to modify patient record links (see Schurenberg et al. paragraph 124). The system enables the user to maintain and modify these preference lists to suit the user's own requirements.  Setting up preference lists helps the user streamline many tasks the user does within the application.  The following is a sample of some common repetitious tasks that the user can be simplified by using preferred lists: Creating Requisitions, Generating Lab Reports and Entering Insurance Information for a Patient (see Schurenberg et al. paragraphs 610-613).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Schurenberg et al. within the systems/methods as taught by reference Chung with the motivation of providing a Global Master Patient Index (GMPI) interconnecting various sites, thereby improving patient care and increase the efficiency of healthcare businesses by helping to detect the existence of and avoid the creation of duplicate patient records. (see Schurenberg et al. paragraph 48).

As per CLAIMS 2, Chung and Schurenberg et al. further teaches method of claim 1 further comprising the step of prompting the user, by the computer medical records system to determine identity of the second person (see at least Chung paragraphs 31-35; A user with sharing rights to a record can assign access rights to a group/individual). Examiner interprets assigning group members is identifying an individual’s identity. 

As per CLAIMS 5, Chung and Schurenberg et al. further teaches the method of claim 1 wherein the determination of preferences, by the computer medical records system, is performed for both read and write preferences (see at least Chung paragraphs 31-35). 

Claim(s) 6 is/are directed to a system. Claim(s) 6 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1 as taught by Chung and Schurenberg et al. Claim(s) 6 is/are therefore rejected for the same reasons as set forth above for Claim(s) 1 respectively. 

Claim(s) 7 is/are directed to a system. Claim(s) 7 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 2 as taught by Chung and Schurenberg et al. Claim(s) 7 is/are therefore rejected for the same reasons as set forth above for Claim(s) 2 respectively. 

Claim(s) 10 is/are directed to a system. Claim(s) 10 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 5 as taught by Chung and Schurenberg et al. Claim(s) 10 is/are therefore rejected for the same reasons as set forth above for Claim(s) 5 respectively. 

Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chung and Schurenberg et al. as applied to claims 1-2, 5-7 and 10 above, and further in view of ETOH et al. Pub. No.: US 2013/0297608.

As per CLAIM 3, Chung and Schurenberg et al. fail to teach the method of claim 2 further comprising the step of determining, by the computer medical records system, whether the user accepts the preferences of the second person. 
ETOH et al. teaches related persons (second users) such as friends and family members may prefer content items related to potential preferences of a user, that is, preference groups accepted by the user among preference groups having no previous content usage history records. In particular, when related persons having strong relationships with a user such as close friends and family members have different preferences from those of the user, the user often unexpectedly accepts such preferences (see Col 6 || 42-52). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference ETOH et al. within the systems/methods as taught by reference Chung and Schurenberg et al. with the motivation of presenting a content item (advertisement information) having a high level of interest of a related person in order of decreasing affinity score of the related person with the user (see ETOH et al. paragraph 6).

As per CLAIMS 4, Chung and Schurenberg et al. fails to teach the method of claim 3 wherein if the user does not accept the preferences of the second person, allowing by the computer medical records system, the user to use the preferences of the user. 
ETOH et al. teaches related persons (second users) such as friends and family members may prefer content items related to potential preferences of a user, that is, preference groups accepted by the user among preference groups having no previous content usage history records. In particular, when related persons having strong relationships with a user such as close friends and family members have different preferences from those of the user, the user often unexpectedly accepts such preferences (see Col 6 || 42-52). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference ETOH et al. within the systems/methods as taught by reference Chung and Schurenberg et al. with the motivation of presenting a content item (advertisement information) having a high level of interest of a related person in order of decreasing affinity score of the related person with the user (see ETOH et al. paragraph 6).

Claim(s) 8 is/are directed to a system. Claim(s) 8 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 3 as taught by Chung, Schurenberg et al. and ETOH et al. Claim(s) 8 is/are therefore rejected for the same reasons as set forth above for Claim(s) 3 respectively. 

Claim(s) 9 is/are directed to a system. Claim(s) 9 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 4 as taught by Chung, Schurenberg et al. and ETOH et al. Claim(s) 9 is/are therefore rejected for the same reasons as set forth above for Claim(s) 4 respectively. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chung and Schurenberg et al. Pub. No.: US 2009/0193267 in view of Berdia Pub. No.: US 2012/0035959.

As per CLAIM 11, Chung and Schurenberg et al. teaches a method of recording patient notes by using a graphical user interface comprising: 
-- providing an input screen on a computing device to a user in response to a login identifying the user (see at least Chung paragraph 3).
Chung fails to teach:
-- analyze data sets of user preferences, using an adaptive notes generation module, 
-- generate user profiles suitable for collecting or retrieving patient information based on user preferences and historic data entry or retrieval using the graphical user interface;
-- accessing a preference record for the user in response to a user profile;
-- displaying fields and a visual representation of a patient for data entry;
-- displaying data input preferences determined based upon impression data obtained with regard to the user over time and the preference record; and
-- updating one or more of the impression data and the preference record in response to selections for patient notes.
Berdia teaches:
-- accessing a preference record for the user in response to a user profile (see at least Berdia paragraphs 3; present invention relates to a system and method for an Electronic Medical Records system which utilizes a learning function associated with a care provider's preferences and tendencies in combination with a Knowledge Base; and paragraph 126; wherein the system enables each of the users to have an identified administrative role which grants or limits access to what information they can see, review, edit, and add);
-- displaying fields and a visual representation of a patient for data entry (see at least paragraph 126 wherein the Login interface may include information fields such as patient number, date of birth, date of appointment, name of practice and other patient related fields);
-- displaying data input preferences determined based upon impression data obtained with regard to the user profile over time and the preference record (see at least Berdia paragraph 12); and
-- updating one or more of the impression data and the preference record in response to selections for patient notes (see at least Berdia paragraph [0012).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Berdia within the systems/methods as taught by reference Chung with the motivation of providing an electronic medical records system which predicts a diagnosis, exam, work up, and treatment plan from a knowledge base, learns and adjusts the predicted diagnosis, exam, work up, and treatment plan based on the provider's preferences and tendencies, thereby the system is able to learn each doctor's preferences on identifying diagnosis and treatment plans (see Berdia paragraph 69).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chung and Berdia as applied to claim 11 above, and further in view of ETOH et al. Pub. No.: US 2013/0297608.

As per CLAIM 12, Chung and Berdia do not explicitly teach the method of claim 11 further comprising storing a frequency count of impressions on a per user basis and generating a set of user preferences for displaying using the graphical user interface in response to the frequency count. 
ETOH et al. teaches a content presentation device according to an aspect of the present disclosure include obtaining unit configured to obtain first preference information indicating a preference of a first user and second preference information indicating a preference of a second user; see at least paragraph 15. FIG. 11A shows that the content presentation target user has more frequently used video content items in order of "Action," "Thriller," "Variety," and "Comedy." Likewise, as shown in FIG. 11 A, the number of content items associated with each content genre is counted for each related person, that is, each of "MARY," "TARO," and "JEFF" in this embodiment; see at least paragraph 110. 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference ETOH et al. with the systems/methods as taught by references Chung and Berdia with the motivation of presenting a content item (advertisement information) having a high level of interest of a related person in order of decreasing affinity score of the related person with the user (see ETOH et al. paragraph 6).

Response to Arguments
Applicant’s arguments filed September 9, 2022 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) The Office Action questions the statutory subject matter eligibility of the claims. Applicants submit that, the claims are directed to statutory subject matter based on guidance provided by newly published MPEP Chapter 2106 and corresponding relevant case law.
Applicants submit that the pending claims recited patentable subject matter. To advance prosecution, Applicants have further amended the independent claims. In light of the amendments submitted herewith, Applicants request reconsideration of the rejection under 35 USC 101.
(2) Applicants have amended independent claims 1, 6, and 11 to advance prosecution. Applicants submit that the amended claims recite features that do not appear to be disclosed by Chung, Schurenberg, Berdia, nor ETOH et al. In light of the foregoing and the amendments submitted herewith, Applicants request reconsideration of the claims. 
In response to argument (1), Examiner respectfully disagrees. The claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). 
The combination of elements do not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
To conclude, the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.
In response to argument (2), Examiner respectfully disagrees that Schurenberg et al. does not teach the amended claim wherein, “logging on to a computer medical records system comprising a set of user interfaces, as a user (see Chung paragraph 3; Each patient (or health practitioner) logs onto the portal to access the medical records)” and “tracking user choices of the user and electronically capturing medical notes using one or more processors and an adaptive notes generation module and an adaptive learning algorithm executing on the one or more processors, wherein choices made relative to the set of user interfaces may be tracked such that a user can inherit such choices as part of their preferences.“
Chung teaches each patient (or health practitioner) logs onto the portal to access the medical records, wherein logging in is done through a user interface.
Schurenberg et al. teaches tracking user choices wherein system enables the user to maintain and modify these preference lists to suit the user's own requirements. Setting up preference lists helps the user streamline many tasks the user does within the application.  In addition, cited art teaches/gives an examples of some common repetitious tasks that the user can simplify by using preferred lists such as Generating Lab Reports (e.g. capturing medical notes….).
Also see below wherein, the prior art Pub. No.: US 20090198514 A1 to Rhodes; made of record and not relied upon is considered pertinent to applicant's disclosure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub. No.: US 20060184394 A1 to Maughan; A system employs a prediction processor for predicting user demand for a graph in order to create and provide a graph with reduced response time upon user request. A patient medical data graphing system includes a repository for storing patient medical data and an acquisition processor. The acquisition processor acquires medical data concerning a particular patient and stores the acquired data in the repository. A data processor processes the acquired patient medical data derived from the repository to provide graph representative data for storage in a repository, in response to predetermined configuration information indicating a graph is to be pre-stored for the acquired patient medical data. A user interface processor provides data representing a display image including a pre-stored graph in response to user command.
Pub. No.: US 20070198432 A1 to Pitroda et al.; Provided herein are methods and systems for supporting secure electronic transactions, including those that support security at the domain, user and device level.
Pub. No.: US 20090198514 A1 to Rhodes; Paragraph [0059]: Shown in FIG. 2, Sessions List area 2 includes a list of prior data entries relating to treatment sessions of the patient prior to any current windows. FIG. 3 shows this in greater detail, with the lower portion of the window pane as including a list of sessions. Each session is a collection of information about a particular patient visit. The selection of a particular session results in the population of the other window panes of Main UI 104. This allows the practitioner/user to view in one screen a summary of the relevant patient data available electronically, and the practitioner/user may drill down any of the other window panes (as described in greater detail below) to obtain the full data from any of these summaries. Further, the practitioner/user may initiate a new session. When a new session is initiated, the data record or object associated with the new session inherits the information from the immediately prior session, allowing the practitioner/user to avoid having to enter duplicative data, so that only the entry of new data and/or the deletion of old data is required. In the exemplary embodiment, only session information in the current session may be edited and prior session information is available in read-only mode. However, it is possible to configure the software to provide permission based editing features, so that a user and/or super-user may be able to modify certain prior session data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626   


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626